DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	The Amendment filed on 07/21/22 has been received and entered.  Application No. 14/156,651 of claim 7 has been canceled and claim 21 has been added. Claims 1-6 and 8-21 are now pending. 	

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-6 and 8-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 9, 10, 13, 14, 16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable Kankainen (U.S. PGPub 2011/0137561) in view of Poirier et al. (U.S. PGPub 2011/0314049; hereinafter “Poirier”) and further in view of Takenaka (U.S. PGPub 2004/0215388) and further in view of Kim et al. (U.S. PGPub 2012/0076426; hereinafter “Kim”).

As per claim 1, Kankainen discloses a system, comprising:
at least one processor; (See Fig. 9, paras. 58, 78, wherein a processor is disclosed; as taught by Kankainen)
a memory storing instructions that when executed by the at least one processor perform a set of operations comprising: (See Fig. 9, paras. 58, 79, wherein a memory is disclosed; as taught by Kankainen)
accessing a set of geographically-tagged images associated with an entity of interest; (See para. 22, wherein “the term "point of interest" refers to any point in space specified by a user in an image (analogous to geographically-tagged data). By way of example, the point of interest (analogous to entity of interest) in an image can be an observation deck or a roof of a tower, an antenna or a window of a building, a carousel in a park, etc." is disclosed, also See paras. 23-24, wherein entity of interest and its relationships between location-based entities are disclosed, also See para. 26, wherein images of a location is disclosed; as taught by Kankainen)
However, Kankainen fails to disclose generating, based on the set of geographically-tagged images, a set of locations from which to view the entity of interest; generating a relationship for each location of the set of locations with the entity of interest, the relationship comprising a relationship condition relating to one or more external factors that indicate the location is an identified location from which to view the entity of interest if the one or more external factors are present.
On the other hand, Poirier teaches generating, based on the set of geographically-tagged images, a set of locations from which to view the entity of interest; (See para. 72, wherein method of assisting a user in which “the instructions can be generated based on a comparison between the signature and metadata associated with the image 13 chosen and the query photograph 12 (analogous to determining a relationship). If the chosen image contains GPS information, the system 8 can indicate to the user on a local map 60 where the model picture was taken. The generator may also provide directions to go to the location in which the target photograph 1 should be taken according to the model photograph (analogous to location-based entities with the entity of interest)” is disclosed, also See paras. 87-88, wherein categorization techniques and assisting a user by providing “instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve” (analogous to determining using one or more external factors, one or more relationships that associate at least one location-based entity of the set of location-based entities with the entity of interest) is disclosed; as taught by Poirier.)
generating a relationship for each location of the set of locations with the entity of interest, the relationship comprising a relationship condition relating to one or more external factors that indicate the location is an identified location from which to view the entity of interest if the one or more external factors are present. (See Fig. 1 and para. 28, wherein method of sharing images of landmarks and scenes by sharing client via wired and wireless network, such as the Internet is disclosed, also See Fig. 6 and para. 59, wherein retrieved images having similar signatures and metadata is disclosed, also See para. 69, wherein image database in which “many quality images containing pictures of famous scenes and landmarks have been aggregated into databases which are available to the public for their use and exposure. For example, many amateurs and professionals willingly share their best pictures through photo sharing websites…”, also See para. 73, wherein method of assisting a user in which “the instructions can be generated based on a comparison between the signature and metadata associated with the image 13 chosen and the query photograph 12 (analogous to determining a relationship). If the chosen image contains GPS information, the system 8 can indicate to the user on a local map 60 where the model picture was taken. The generator may also provide directions to go to the location in which the target photograph 1 should be taken according to the model photograph (analogous to location-based entities with the entity of interest)” is disclosed, also See paras. 87-88, wherein categorization techniques and assisting a user by providing “instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve” (analogous to determining using one or more external factors, one or more relationships that associate at least one location-based entity of the set of location-based entities with the entity of interest) is disclosed; as taught by Poirier.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Poirier teachings in the Kankainen system. Skilled artisan would have been motivated to incorporate system and method for assisting a user in photographing landmarks and scenes taught by Poirier in the Kankainen system to effective way to discover view sheds.  In addition, both of the references (Kankainen and Poirier) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen and Poirier fails to disclose locations from which to view the entity of interest; generating, based on at least the relationship, vantage-point information comprising one or more locations of the set of locations-from which to view the entity of interest.
On the other hand, Takenaka teaches locations from which to view the entity of interest; (See para. 24, wherein "when a search is made for the route to the set destination, enables an automatic search for a route via a scenic spot so as to present it to the user. In order to implement this kind of function, a function is utilized for searching a number of routes together with time-priority and distance-priority functions, which are provided in a recent navigation device…The user then selects a desired route out of the searched result so that a comfortable route guidance can be given depending on the conditions inclusive of the place, time, etc.” is disclosed, also See para. 28, wherein “reference numeral 15 denotes a display (output means) for performing a route guidance by displaying the result of searches for the routes or prompting the user to select various menu items. Reference numeral 16 denotes a time computing unit (calendar information detecting means) for acquiring the calendar information inclusive of the current year, month, day, time and season, the day of the week, or the time period from the GPS signal, or from a built-in clock in the navigation device. Reference numeral 17 denotes a surrounding scenic spot searching unit (surrounding drop-in information searching means) for searching for the surrounding scenic spots adjacent to the candidate roads from the map data memory 11 in searching the route leading from the current position to the destination” is disclosed; as taught by Takenaka.)
generating, based on at least the relationship, vantage-point information comprising one or more locations of the set of locations-from which to view the entity of interest. (See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Takenaka teachings in the combination of Kankainen and Poirier system. Skilled artisan would have been motivated to incorporate system and method of searching scenic route(s) about a favorable place taught by Takenaka in the combination of Kankainen and Poirier system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, and Takenaka) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen, Poirier, and Takenaka fails to disclose wherein the set of locations and the relationship for each location is organized in a graph.
On the other hand, Kim teaches wherein the set of locations and the relationship for each location is organized in a graph. (See para. 27, wherein a graph structure to express relationships among images of images where images are objects referring to locations are disclosed; as taught by Kim.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kim teachings in the combination of Kankainen, Poirier, and Takenaka system. Skilled artisan would have been motivated to incorporate system and method for matching panoramic images using a graph structure taught by Kim in the combination of Kankainen, Poirier, and Takenaka system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 



As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses wherein the vantage-point information comprises the location based on determining the relationship condition of the relationship is satisfied. (See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses automatically determining the entity of interest based on an interest of a user; (See paras. 24 and 53, wherein method of performing automatic searches is disclosed; as taught by Takenaka.)
and providing the vantage-point information as a recommendation to display to the user. (See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See para. 53, wherein method of performing automatic searches and presenting results to user is disclosed; as taught by Takenaka.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim wherein the memory further comprises instructions for detecting at least one of spatial or temporal conditions under which the relationship is active. (See Fig. 7, paras. 72-73, wherein Trump Building, its address and 10meters from the ground (analogous to discovered relationships) with respect to user's movement of the camera (analogous to viewing the entity of interest based on the discovered relationships with respect to spatial and temporal conditions), for example, “once a POI is set, the POI label shows content relevant to the POI” is disclosed; as taught by Kankainen)
(See Figs. 5-6, para. 33, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)

As per claim 9, Kankainen discloses a method, comprising acts of:
accessing a set of geographically-tagged images associated with an entity of interest; (See para. 22, wherein “the term "point of interest" refers to any point in space specified by a user in an image (analogous to geographically-tagged data). By way of example, the point of interest (analogous to entity of interest) in an image can be an observation deck or a roof of a tower, an antenna or a window of a building, a carousel in a park, etc." is disclosed, also See paras. 23-24, wherein entity of interest and its relationships between location-based entities are disclosed, also See para. 26, wherein images of a location is disclosed; as taught by Kankainen)
However, Kankainen fails to disclose generating a relationship for each location of a set of locations with the entity of interest, the relationship comprises a relationship condition relating to one or more external factors that indicate the location is an identified location from which to view the entity of interest if the one or more external factors are present.
On the other, Poirier teaches generating a relationship for each location of a set of locations with the entity of interest, the relationship comprises a relationship condition relating to one or more external factors that indicate the location is an identified location from which to view the entity of interest if the one or more external factors are present. (See Fig. 1 and para. 28, wherein method of sharing images of landmarks and scenes by sharing client via wired and wireless network, such as the Internet is disclosed, also See Figs. 2 and 6, and paras. 50 and 59, wherein retrieved images having similar signatures and metadata is disclosed, also See para. 69, wherein image database in which “many quality images containing pictures of famous scenes and landmarks have been aggregated into databases which are available to the public for their use and exposure. For example, many amateurs and professionals willingly share their best pictures through photo sharing websites…”, also See para. 72, wherein method of assisting a user in which “the instructions can be generated based on a comparison between the signature and metadata associated with the image 13 chosen and the query photograph 12 (analogous to determining a relationship). If the chosen image contains GPS information, the system 8 can indicate to the user on a local map 60 where the model picture was taken. The generator may also provide directions to go to the location in which the target photograph 1 should be taken according to the model photograph (analogous to location-based entities with the entity of interest)” is disclosed, also See para. 74, wherein method of indicating and directing user to move to capture a similar angle of a taking a similar photograph (analogous to method of indicating a location from which to view the entity of interest) is disclosed, also See paras. 87-88, wherein categorization techniques and assisting a user by providing “instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve” (analogous to one or more external factors to generate one or more relationships that associate at least one location-based entity of a set of location-based entities with the entity of interest) is disclosed; as taught by Poirier.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Poirier teachings in the Kankainen system. Skilled artisan would have been motivated to incorporate system and method for assisting a user in photographing landmarks and scenes taught by Poirier in the Kankainen system to effective way to discover view sheds.  In addition, both of the references (Kankainen and Poirier) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen and Poirier fails to disclose wherein an identified location from which to view the entity of interest; generating, based on at least the relationship, vantage-point information comprising one or more locations of the set of locations from which to view the entity of interest.
On the other hand, Takenaka teaches wherein an identified location from which to view the entity of interest; (See para. 24, wherein "when a search is made for the route to the set destination, enables an automatic search for a route via a scenic spot so as to present it to the user. In order to implement this kind of function, a function is utilized for searching a number of routes together with time-priority and distance-priority functions, which are provided in a recent navigation device…The user then selects a desired route out of the searched result so that a comfortable route guidance can be given depending on the conditions inclusive of the place, time, etc.” is disclosed, also See para. 28, wherein “reference numeral 15 denotes a display (output means) for performing a route guidance by displaying the result of searches for the routes or prompting the user to select various menu items. Reference numeral 16 denotes a time computing unit (calendar information detecting means) for acquiring the calendar information inclusive of the current year, month, day, time and season, the day of the week, or the time period from the GPS signal, or from a built-in clock in the navigation device. Reference numeral 17 denotes a surrounding scenic spot searching unit (surrounding drop-in information searching means) for searching for the surrounding scenic spots adjacent to the candidate roads from the map data memory 11 in searching the route leading from the current position to the destination” is disclosed; as taught by Takenaka.)
generating, based on at least the relationship, vantage-point information comprising one or more locations of the set of locations from which to view the entity of interest. (See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Takenaka teachings in the combination of Kankainen and Poirier system. Skilled artisan would have been motivated to incorporate system and method of searching scenic route(s) about a favorable place taught by Takenaka in the combination of Kankainen and Poirier system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, and Takenaka) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen, Poirier, and Takenaka fails to disclose wherein the set of locations and the relationship for each location is organized in a graph.
On the other hand, Kim teaches wherein the set of locations and the relationship for each location is organized in a graph. (See para. 27, wherein a graph structure to express relationships among images of images where images are objects referring to locations are disclosed; as taught by Kim.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kim teachings in the combination of Kankainen, Poirier, and Takenaka system. Skilled artisan would have been motivated to incorporate system and method for matching panoramic images using a graph structure taught by Kim in the combination of Kankainen, Poirier, and Takenaka system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 10 and 20, the combination of Kankainen, Poirier, Takenaka, and Kim wherein the one or more external factors comprise at least one of weather conditions, traffic conditions, or construction conditions. (See para. 49, wherein method of finding specific content or features using search criteria, such as a content item, person, city, weather, etc. (analogous to external factors) is disclosed; as taught by Kankainen)

As per claim 13, the rejection of claim 9 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim wherein constructing and presenting hybrid graphs related to the entity of interest that enable discovery of new entities of interest. (See para. 3, wherein a screen of an image that includes a point of interest and a reference point is disclosed and method of detecting on the screen of a length marked by a user from the reference point to the point of interest (analogous to graphing of entities and their relationships) is disclosed, also See Fig. 1, para. 23, wherein a system capable of measuring geographic coordinates of a point of interest of an image, searching points of interest, and suggestions (analogous to method of discovering and recommending a new entity of interest), geo-tagging, etc. is disclosed; as taught by Kankainen)
(See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)

As per claims 14 and 18, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses wherein recommending a new entity of interest based at least in part on the relationship and the relationship condition. (See Fig. 1, para. 23, wherein a system capable of measuring geographic coordinates of a point of interest of an image, searching points of interest, and suggestions (analogous to method of recommending a new entity of interest), geo-tagging, etc. is disclosed; as taught by Kankainen)
(See Figs. 5-6, para. 33, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)

As per claim 16, Kankainen discloses a computer-readable storage medium comprising computer-executable instructions that when executed by a microprocessor, cause the microprocessor to perform acts of:
accessing a set of geographically-tagged images associated with an entity of interest; (See para. 22, wherein “the term "point of interest" refers to any point in space specified by a user in an image (analogous to geographically-tagged data). By way of example, the point of interest (analogous to entity of interest) in an image can be an observation deck or a roof of a tower, an antenna or a window of a building, a carousel in a park, etc." is disclosed, also See paras. 23-24, wherein entity of interest and its relationships between location-based entities are disclosed, also See Fig. 7, paras. 72-73, wherein Trump Building, its address and 10meters from the ground with respect to user's movement of the camera (analogous to geographically-tagged data associated with an entity of interest) is disclosed, also See para. 26, wherein images of a location is disclosed; as taught by Kankainen)
However, Kankainen fails to disclose analyzing the set of geographically-tagged images to determine a relationship that associates a location of a set of locations with the entity of interest, the relationship comprising a relationship condition relating to one or more external factors that indicate that the location is an identified location.
On the other, Poirier teaches disclose analyzing the set of geographically-tagged images to determine a relationship that associates a location of a set of locations with the entity of interest, the relationship comprising a relationship condition relating to one or more external factors that indicate that the location is an identified location. (See Fig. 1 and para. 28, wherein method of sharing images of landmarks and scenes by sharing client via wired and wireless network, such as the Internet is disclosed, also See Figs. 2 and 6, and paras. 50and 59, wherein retrieved images having similar signatures and metadata is disclosed, also See para. 69, wherein image database in which “many quality images containing pictures of famous scenes and landmarks have been aggregated into databases which are available to the public for their use and exposure. For example, many amateurs and professionals willingly share their best pictures through photo sharing websites…”, also See para. 72, wherein method of assisting a user in which “the instructions can be generated based on a comparison between the signature and metadata associated with the image 13 chosen and the query photograph 12 (analogous to determining a relationship). If the chosen image contains GPS information, the system 8 can indicate to the user on a local map 60 where the model picture was taken. The generator may also provide directions to go to the location in which the target photograph 1 should be taken according to the model photograph (analogous to location-based entities with the entity of interest)” is disclosed, also See para. 74, wherein method of indicating and directing user to move to capture a similar angle of a taking a similar photograph (analogous to method of indicating a location from which to view the entity of interest) is disclosed, also See paras. 87-88, wherein categorization techniques and assisting a user by providing “instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve” (analogous to one or more external factors to generate one or more relationships that associate at least one location-based entity of a set of location-based entities with the entity of interest) is disclosed; as taught by Poirier.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Poirier teachings in the Kankainen system. Skilled artisan would have been motivated to incorporate system and method for assisting a user in photographing landmarks and scenes taught by Poirier in the Kankainen system to effective way to discover view sheds.  In addition, both of the references (Kankainen and Poirier) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen and Poirier fails to disclose wherein an identified location from which to view the entity of interest; evaluating the relationship based on a set of current external factors to generate vantage-point information that comprises the location when the set of current external factors satisfies the relationship condition.
On the other hand, Takenaka teaches wherein an identified location from which to view the entity of interest; (See para. 24, wherein "when a search is made for the route to the set destination, enables an automatic search for a route via a scenic spot so as to present it to the user. In order to implement this kind of function, a function is utilized for searching a number of routes together with time-priority and distance-priority functions, which are provided in a recent navigation device…The user then selects a desired route out of the searched result so that a comfortable route guidance can be given depending on the conditions inclusive of the place, time, etc.” is disclosed, also See para. 28, wherein “reference numeral 15 denotes a display (output means) for performing a route guidance by displaying the result of searches for the routes or prompting the user to select various menu items. Reference numeral 16 denotes a time computing unit (calendar information detecting means) for acquiring the calendar information inclusive of the current year, month, day, time and season, the day of the week, or the time period from the GPS signal, or from a built-in clock in the navigation device. Reference numeral 17 denotes a surrounding scenic spot searching unit (surrounding drop-in information searching means) for searching for the surrounding scenic spots adjacent to the candidate roads from the map data memory 11 in searching the route leading from the current position to the destination” is disclosed; as taught by Takenaka.)
evaluating the relationship based on a set of current external factors to generate vantage-point information that comprises the location when the set of current external factors satisfies the relationship condition. (See para. 28, wherein method for acquiring “current year, month, day, time and season, the day of the week, or the time period of the GPS signal…” in search of surrounding scenic spots is disclosed, also See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Takenaka teachings in the combination of Kankainen and Poirier system. Skilled artisan would have been motivated to incorporate system and method of searching scenic route(s) about a favorable place taught by Takenaka in the combination of Kankainen and Poirier system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, and Takenaka) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Kankainen, Poirier, and Takenaka fails to disclose wherein the set of locations and the relationship for each location is organized in a graph.
On the other hand, Kim teaches wherein the set of locations and the relationship for each location is organized in a graph. (See para. 27, wherein a graph structure to express relationships among images of images where images are objects referring to locations are disclosed; as taught by Kim.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kim teachings in the combination of Kankainen, Poirier, and Takenaka system. Skilled artisan would have been motivated to incorporate system and method for matching panoramic images using a graph structure taught by Kim in the combination of Kankainen, Poirier, and Takenaka system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success.


Claims 3, 4, 8, 11, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kankainen (U.S. PGPub 2011/0137561) in view of Poirier et al. (U.S. PGPub 2011/0314049; hereinafter “Poirier”) and further in view of Takenaka (U.S. PGPub 2004/0215388) and further in view of Kim et al. (U.S. PGPub 2012/0076426; hereinafter “Kim”)as applied to claims 1, 9, and 16 above and further in view of Joshi et al. (U.S. PGPub 2011/0184953; hereinafter "Joshi").
	
As per claims 3 and 11, the combination of Kankainen, Poirier, Takenaka, and Kim wherein the memory further comprises instructions for augmenting the vantage-point information with popularity data. (See para. 26, wherein method of augmenting images of a location to receiving a POI indication of a structure (i.e. Trump Building) is disclosed; as taught by Kankainen)
(See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)
However, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose source credibility data.
On the other hand, Joshi teaches source credibility data. (See para. 37, wherein method of utilizing photogenic values (analogous to source credibility data) as one of the factors in recommending views is disclosed, also See para. 42, wherein method of measure photogenic values of images is disclosed, for example, the higher the photogenic value, the more credible and popular is an image; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system and method of utilizing various types to data (i.e. popularity and credible data) as part of the process in augmenting vantage-point information to recommend views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 4 and 12, the combination of Kankainen, Poirier, Takenaka, and Kim wherein the memory further comprises instructions for augmenting the vantage-point information. (See para. 26, wherein method of augmenting images of a location to receiving a POI indication of a structure (i.e. Trump Building) is disclosed; as taught by Kankainen)
(See Figs. 5-6, paras. 33-34, wherein “…scenic flag is "YES" indicative of the presence of the scenic information, the time period/time at which a scene is in its best season to see, name, cost reduction coefficient for scenic spot of the corresponding link…” is disclosed, also See paras. 48-49, wherein method of searching scenic route in which “searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night …” is disclosed, also See Fig. 7, paras. 45, 52, wherein method of providing search results is disclosed; as taught by Takenaka)
However, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose emotional data derived from an association with the set of geographically-tagged images.
On the other hand, Joshi teaches emotional data derived from an association with the set of geographically-tagged images. (See para. 42, wherein method of measure photogenic values on aesthetics and emotions of images is disclosed; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system and method of utilizing various types to data (i.e. emotional data) as part of the process in augmenting vantage-point information to recommend views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses wherein accessing the set of geographically-tagged images comprises accessing geographically-tagged images from a social network and using machine-leaning techniques to identify the geographically tagged images. (See para. 28, wherein method of identifying entities in relation to a point of interest (POI) is disclosed, for example, a floor plan corresponding to a POI, occupants/shops/facilities located on the floor (analogous to other entities in relation to the POI), also See para. 30, wherein social networking service is disclosed; as taught by Kankainen)
However, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose using machine-leaning techniques to identify and de-noise the geographically tagged images.
On the other hand, Joshi teaches using machine-leaning techniques to identify and de-noise the geographically tagged images. (See para. 26, wherein method of utilizing images, which are geo-tagged, from various geographic regions is disclosed, also See para. 43, wherein method of selecting and clustering images with high photogenic values is disclosed (analogous to method of clustering and de-noising) is disclosed; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system and method of measuring photogenic values and cluster images with respect to the photogenic values in order to recommend views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 15, the rejection of claim 9 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses recommending one or more other entities of interest. (See Fig. 1, para. 23, wherein a system capable of measuring geographic coordinates of a point of interest of an image, searching points of interest, and suggestions (analogous to method of recommending a new entity of interest), geo-tagging, etc. is disclosed; as taught by Kankainen)
However, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose recommending one or more other entities of interest that are related to the entity of interest.
On the other hand, Joshi teaches recommending one or more other entities of interest that are related to the entity of interest. (See Fig. 5, para. 37, wherein method of discovering views using "a plurality of criteria including types of scenes, presence or absence of people, children, or couples, poses (analogous to various relationships with respect to entity of interest) with landmarks, or photogenic values of images (analogous to entity of interest)" is disclosed, also See para. 41, wherein method of recommending views (analogous to vantage-point information) with respect to the entity of interest in relation with other entities is disclosed; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka and Kim system. Skilled artisan would have been motivated to incorporate system and method of recommending views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim further discloses augmenting the vantage-point information with popularity data. (See para. 26, wherein method of augmenting images of a location to receiving a POI indication of a structure (i.e. Trump Building) (analogous to vantage-point information) is disclosed; as taught by Kankainen)
However, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose source credibility data, and augmenting the relationship with emotional data associated with the set of geographically-tagged images.
On the other hand, Joshi teaches source credibility data, and augmenting the relationship with emotional data associated with the set of geographically-tagged images. (See para. 37, wherein method of utilizing photogenic values (analogous to source credibility data) as one of the factors in recommending views is disclosed, also See para. 42, wherein method of measure photogenic values of images is disclosed, for example, the higher the photogenic value, the more credible and popular is an image and method of measuring photogenic values on aesthetics and emotions of images is disclosed; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system and method of utilizing various types to data (i.e. popularity, credible data, and emotional data) as part of the process in augmenting vantage-point information to recommend views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 19, the rejection of claim 16 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose recommending related entities of interest when a user is exploring the entity of interest.
On the other hand, Joshi teaches recommending related entities of interest when a user is exploring the entity of interest. (See Fig. 5, para. 37, wherein method of discovering views using "a plurality of criteria including types of scenes, presence or absence of people, children, or couples, poses (analogous to various relationships with respect to entity of interest) with landmarks, or photogenic values of images (analogous to entity of interest)" is disclosed, also See para. 41, wherein method of recommending views (analogous to vantage-point information) with respect to the entity of interest in relation with other entities is disclosed; as taught by Joshi)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Joshi teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system and method of recommending views to a user at a geographic location taught by Joshi in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Joshi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kankainen (U.S. PGPub 2011/0137561) in view of Poirier et al. (U.S. PGPub 2011/0314049; hereinafter “Poirier”) and further in view of Takenaka (U.S. PGPub 2004/0215388) and further in view of Kim et al. (U.S. PGPub 2012/0076426; hereinafter “Kim”) as applied to claim 1 above and further in view of Lehman (U.S. Patent 8,589,069).

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Kankainen, Poirier, Takenaka, and Kim fails to disclose wherein navigating the graph to discover new entities to view based on at least relationships for the set of locations; and providing recommendations for the new entities to view.
On the other hand, Lehman teaches wherein navigating the graph to discover new entities to view based on at least relationships for the set of locations; (See Figs. 4-5, 7-8 and 12A-12C, col. 22, ll 1-29 and col. 24, ll 7-18, wherein POIs relationships to geographic areas and scoring process are disclosed, also See Fig. 25, Table 9, col. 67, ll 35-67 and  col. 68, ll 1-31, wherein POIs within a zone of interest are disclosed; as taught by Lehman.)
and providing recommendations for the new entities to view. (See col. 12, ll 9-26 and col. 57, ll 4-21, wherein recommending POIs are disclosed; as taught by Lehman.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lehman teachings in the combination of Kankainen, Poirier, Takenaka, and Kim system. Skilled artisan would have been motivated to incorporate system for identifying points-of-interest taught by Lehman in the combination of Kankainen, Poirier, Takenaka, and Kim system to effective way to discover view sheds.  In addition, both of the references (Kankainen, Poirier, Takenaka, Kim and Lehman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis on point of interests.  This close relation between both of the references highly suggests an expectation of success. 







Conclusion

1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153